Citation Nr: 1031323	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability. 

2.  Entitlement to an evaluation in excess of 10 percent for 
herpes simplex. 

3.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of an injury to the right arm. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1987 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in September 2008.  
The Board determined that new and material evidence had been 
submitted to reopen a claim for service connection for a lumbar 
spine disability.  It then remanded all three issues for 
additional development.  The development has been completed, and 
the appeal has been returned to the Board for further review. 

Unfortunately, the Board will find that further development is 
required.  The Board regrets the additional delay.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

The September 2008 remand requested that the Veteran be afforded 
a VA examination, and that the examiner provide an opinion as to 
the etiology of the Veteran's lumbar spine disability.  This was 
accomplished in March 2010.  The examiner found that it was less 
likely as not that the current back disability was the result of 
the Veteran's back injury or complaints in service.  The basis 
for this opinion was that there was no written evidence of back 
complaints or medical evaluation between the Veteran's August 
1992 discharge and a 2004 accident.  However, the examiner failed 
to note a January 1995 VA examination of the spine with a 
diagnosis of paravertebral myositis.  He also failed to note an 
August 1994 letter from the Veteran's employer, the United States 
Post Office, stating that the Veteran was medically unsuitable 
for the position of mail carrier due to his inability to perform 
heavy lifting, pushing, pulling, stretching, reaching, or 
carrying.  (Although it appears that he subsequently went to work 
for the Postal Service and was injured at work in 2004.)  The 
Board believes that the claims folder must be returned to the 
March 2010 examiner in order to determine whether or not this 
information changes his opinion.  

Similarly, the Board notes that the Veteran has submitted a 
November 2008 letter from his private doctor, who reported the 
Veteran's injury to his back in service and states that the 
current back disability was more probably than not caused by this 
accident.  However, this opinion also fails to provide a basis 
for an allowance as it fails to note a 2004 work injury or to 
discuss the effects of this injury.  

Therefore, the Board believes that an attempt must be made to 
obtain the information pertaining to the Veteran's 2004 back 
injury.  Afterwards, the claims folder must be returned to the 
March 2010 VA examiner so that he may comment on the effects on 
his previous opinion, if any, of the August 1994 letter and 
January 1995 VA examination.  

In regards to the Veteran's claim for an increased evaluation for 
his injury to the right arm, the Board notes that the Veteran was 
provided with an examination of this disability in June 2005.  
However, the rating code for this disability has been changed 
since this examination, and there is an indication that the new 
criteria may afford the Veteran an increased evaluation.  An 
additional examination is required in order to obtain all the 
findings necessary for an evaluation under the most recent 
version this rating code.  See 38 C.F.R. § 4.118, Code 7804.  The 
Veteran is also evaluated under the rating code for injuries to 
muscle group V for this disability.  The Veteran has not been 
provided with an examination of this muscle group as part of his 
current claim.  

The Board further notes that the most recent examination of the 
Veteran's herpes simplex is now over five years old.  The record 
indicates that the Veteran was scheduled for examinations of both 
his right arm injury and his herpes simplex in January 2009, but 
he was unable to attend as he was not in Puerto Rico at that 
time.  The Veteran was notified that his examinations would be 
rescheduled.  However, the only examination that was apparently 
rescheduled was the March 2010 examination of the back.  The 
Board believes that the Veteran should be scheduled for VA 
examinations of his herpes simples and right arm injury in order 
to obtain the current symptomatology as well as the criteria 
required for evaluations under the appropriate rating codes.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for lumbar spine, herpes simplex, 
and right arm disability since 2005.  This 
should include an attempt to obtain the 
records pertaining to the Veteran's 2004 
work related injury to his back.  After 
securing the necessary release, the RO 
should obtain these records.  Negative 
responses should be documented.

2.  Contact the United States Post Office 
and request any medical records on which 
the August 1994 decision that the Veteran 
was medically unsuitable for the position 
of mail carrier was based.  In addition, 
request any records pertaining to a 2004 
work related injury.  Any records obtained 
should be placed in the claims folder.  
Negative responses should be documented. 

3.  After the records requested above have 
been obtained or have been certified as 
being unobtainable, return the claims 
folder to the doctor who conducted the 
March 2010 examination of the spine.  The 
examiner's attention is directed to the 
August 1994 letter from the Post Office 
and the January 1995 VA examination of the 
spine.  He should be requested to state 
whether this information or any of the 
other information received since March 
2010 changes his opinion that the 
Veteran's current back disability is not 
as least as likely as not related to his 
injury and complaints in active service.  
The reasons and bases must be provided in 
full.  If the March 2010 examiner is 
unavailable, forward the claims folder to 
another examiner qualified to express an 
opinion as to whether the Veteran's 
current back disability is at least as 
likely as not (50 percent probability or 
greater) related to the injury he 
sustained during active service.  Another 
examination should be scheduled only if 
deemed necessary by the examiner.  

4.  The Veteran should be afforded a VA 
examination of his right arm injury in 
order to ascertain the current 
symptomatology of this disability.  The 
claims folder must be made available to the 
examiner for review before the examination.  
This should include an examination of 
Muscle Group V as well as the service 
connected scars of the right arm.  All 
indicated tests and studies should be 
conducted in order to evaluate the 
Veteran's disability under 38 C.F.R. 
§ 4.73, Code 5305 and 38 C.F.R. § 4.118, 
Code 7804.  

5.  The Veteran should be afforded a VA 
examination of his herpes simplex in order 
to ascertain the current symptomatology of 
this disability.  The claims folder should 
be made available to the examiner for 
review with the examination.  All indicated 
tests and studies should be completed.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


